Opinion by
Watkins, J.,
This appeal is from the Order of the Court of Common Pleas of Philadelphia dismissing appeals from an amended order of the Pennsylvania Workmen’s Compensation Board.
Initially, a claim was filed by Mary Conyers, mother and natural guardian of five children which she bore to the decedent, Eddie Perrin, though not married to him. The Workmen’s Compensation Board entered an order under said claim and on appeal to the Court of Common Pleas and subsequently to the Superior Court from the award resulted in the Board being sustained.
The wife of Eddie Perrin filed a claim for Workmen’s Compensation which is now being processed. The defendant petitioned the Board to stay the payments under its order pending the final determination of the claim of Perrin’s wife. The Board dismissed the Petition, and on appeal to the Court of Common Pleas of Philadelphia, the court entered the following order: “Nov. 26, 1968 — The appeal to stay payments is not allowed. I should think, though, that the Insurance Fund will not have to pay twice. The Board should see to that. Sloans, P. J.” The appeal to the Superior Court was quashed, per curiam.
*41The Workmen’s Compensation Board, however, on June 27,1969, entered the following order: “And Now, to wit this Twenty-seventh day of June, 1969, pending the Decision in the companion case of Sadie Perrin, Widow of Eddie Perrin vs. John C. Howard, A-48229, Fatal Claim Petition No. 182, 381, the Order of the Workmen’s Compensation Board, dated November 20, 1967, is hereby temporarily amended to read as follows:
Temporary Order
“The defendant, John C. Howard, t/a American Forestry Service, and/or his insurance carrier, State Workmen’s Insurance Fund, is hereby ordered and directed to pay claimant, Mary Conyers, as mother and natural guardian of Jeanette Lynn Perrin, Edmund Cornell Perrin, Adophus Derrick Perrin, Hermit Leon Perrin and Marvin Eddie Perrin, compensation as follows: At the rate of $17.00 per week from March 18, 1964 to December 2, 1970; the expiration of the three hundred fifty week period, after which compensation shall be paid at the rate of $35.00 per week to December 8, 1972; at the rate of $32.50 per week from December 8, 1972 to April 26, 1975, at the rate of $25.75 per week from April 26, 1975 to February 19, 1977; at the rate of $19.00 per week from February 19, 1977 to February 24,1978; and at the rate of $14.00 per week from February 24, 1978 to June 29, 1979.
“This award shall bear interest in accordance with Section 410 of the Pennsylvania Workmen’s Compensation Act.
“If Sadie Perrin is awarded compensation, in the companion case, this Temporary Order is to be made permanent. If compensation is denied to the said Sadie Perrin, this Order is to be modified to reflect additional compensation due the within claimant.”
*42The claimant appealed from this Temporary Order to the Court of Common Pleas. The court dismissed the appeal. The present appeal to this Court followed.
The Workmen’s Compensation Board entered the Temporary Order following the direction of the Court of Common Pleas dated November 26, 1968, to insure the State Fund against the requirement of making double payments and would, therefore, be in compliance with said order. Should the widow, Sadie Perrin, be unsuccessful in her claim then, of course, the claimant will receive all of the deferred payments together with interest thereon according to the law.
The order of the Court of Common Pleas of Philadelphia dismissing this appeal is affirmed.